Exhibit 10.11
 


Venaxis, Inc.
 
Non-Employee Director Compensation
 
Type of Compensation
Amount
Monthly Cash Retainer for Non-Employee Directors
$  1,000
Stock Option Awards
(1)
Other Compensation
(2)



 
___________________
 
(1)
Non-employee directors typically receive a stock option award upon joining the
Board, that is two times the annual grant, and then typically receive annual
grants, which may be pro-rated in the first year after joining the Board.  In
2013 and 2014, the annual grant was stock options to acquire 26,000 shares of
common stock.  The non-executive Chair of the Board typically receives an annual
grant that is 150% of the non-employee director annual grant.

 
(2)
Directors are reimbursed for out-of-pocket expenses.

 

